Exhibit 10.2

SEVENTH AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS SEVENTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Amended
Agreement”) made and entered into on this 26th day of April, 2018 (the
“Effective Date”), between CapStar Financial Holdings, a Tennessee corporation
established to be a bank holding company, headquartered in Nashville, Davidson
County, Tennessee, (the “Company”) and CapStar Bank, a Tennessee banking
corporation headquartered in Nashville, Davidson County, Tennessee, (the “Bank”)
(the Company and Bank together referred to herein as “CapStar”) and Claire W.
Tucker, hereinafter referred to as “Executive.”

 

W I T N E S S E T H

 

WHEREAS, Executive has been employed by the Company as its President and Chief
Executive Officer and previously was employed by the Bank since its organization
in 2007; and

 

WHEREAS, Executive and the Company previously entered into a Sixth Amended and
Restated Employment Agreement on or about April 26, 2018 (the “Prior Agreement”)
regarding the rendering of services for the periods set forth in the Prior
Agreement; and

 

WHEREAS, the Company desires to amend and restate the Prior Agreement in order
to continue Executive’s employment as President and Chief Executive Officer of
the Company and to add the title of Chief Executive Officer of the Bank; and

 

WHEREAS, Executive wishes to continue to serve in the employ of Company and the
Bank for the period and upon the terms and conditions provided for in this
Amended Agreement.

 

NOW, THEREFORE, for the reasons set forth above and in consideration for the
mutual promises and agreements set forth herein, CapStar and Executive agree as
follows:

 

1.Amendment of Prior Agreement. CapStar and Executive hereby amend and restate
the Prior Agreement in its entirety, and hereby substitute this Amended
Agreement for the Prior Agreement.

 

2.Employment.Subject to continued approval of the Tennessee Department of
Financial Institutions and other bank regulatory agencies having jurisdiction
over the operations of CapStar, CapStar hereby agrees that effective on the
Effective Date, Executive will continue to be employed by Company as its
President and Chief Executive Officer and will become employed by Bank as its
Chief Executive Officer pursuant to the terms of this Amended Agreement.
Executive agrees to devote her best efforts and her full‑time employment to
CapStar’s business and strategic planning and perform such other related
activities and duties as the board of directors of Company (the “Board”) may,
from time to time, determine and assign to Executive. The Executive’s services
and decisions shall be subject to the review, modification and control of the
Board. Service on the Board shall be included in the scope of Executive’s
employment if she so serves.

 

 

--------------------------------------------------------------------------------

 

3.Compensation. During the term of Executive’s employment hereunder (the
“Term”):

 

(a)Salary. For the services provided for herein, CapStar shall pay to Executive,
and Executive shall accept from CapStar, a base salary of Four Hundred
Twenty-Five Thousand and No/100 Dollars ($425,000.00), per annum (Executive’s
“Base Salary”), subject to any and all withholdings and deductions required by
law, payable in accordance with the customary payroll practices of CapStar.
During the term of this Amended Agreement, Executive’s Base Salary shall be
reviewed from time to time by the Board, and, may be increased, but not
decreased below the Base Salary, from time to time by the Board, based upon such
factors as it may establish from time to time.

 

(b)Benefits. CapStar will provide to Executive, consistent with the terms and
conditions of the respective plans, and pay the cost of, such employee benefits
as are provided to Executive Officers of CapStar generally under benefit plans
adopted by CapStar from time to time (CapStar’s “Employee Benefit Plans”). These
Employee Benefit Plans may include vacation days, sick days or other types of
paid or unpaid leave, insurance programs, pension plans, profit sharing plans,
bonus plans, stock option plans, restricted stock plans or other stock-based
incentive plans, and other employee benefit plans. Provision of such benefit
plans by CapStar is within the sole discretion of CapStar, and any such benefits
may be amended, modified or discontinued at any time by CapStar.

 

(c)Reimbursements. Upon timely and well-documented requests by Executive
submitted within one month from the payment of such expenses by Executive,
CapStar will reimburse Executive for Executive’s costs and expenses incurred in
connection with the performance of Executive’s duties or otherwise for the
benefit of CapStar, specifically including any business expenses incurred with
the prior approval of the Board. Such reimbursements shall be made in accordance
with the policies established by Company from time to time, recognizing that
CapStar may have different reimbursement policies for executive officers, and
likewise may have different reimbursement policies for Executive as President
and Chief Executive Officer. Such reimbursements may be approved by CapStar on a
one-time basis for a particular expenditure, or on an ongoing basis, such as
club memberships, automobile expense reimbursements, etc., but such ongoing
approvals shall be subject to change from time to time.

 

4.Term of Employment; Renewal. The extended term of Executive’s employment
pursuant to this Amended Agreement (the “Renewal Term”) shall commence on the
Effective Date and shall end on May 31, 2019.

 

5.Termination of Employment.

 

(a)Termination By CapStar. Notwithstanding any of the foregoing provisions in
this Amended Agreement, CapStar, by action of the Board, may terminate the
employment of Executive hereunder without notice at any time for Cause or
without Cause. For purposes of this Amended Agreement, “Cause” includes, but is
not limited to: (i) any material breach of the terms of this Amended Agreement
which negatively impacts CapStar; (ii) personal dishonesty, fraud,

 

- 2 -

 

--------------------------------------------------------------------------------

 

disloyalty, or theft; (iii) disclosure of CapStar’s confidential information
except in the course of performing her duties while employed by CapStar; (iv)
willful illegal or disruptive conduct which impairs the reputation, goodwill or
business position of CapStar; (v) breach of fiduciary duty involving personal
profit; (vi) any order or request for removal of Executive by any regulatory
authority having jurisdiction over CapStar; (vii) or Executive’s disability, as
defined in any disability insurance policy with benefits payable to Executive,
or if there is no such disability insurance policy, then as defined in CapStar’s
established policy applicable to executive officers (“Disability”).
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of a
majority of the members of the Board at a duly constituted meeting of the Board,
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying Termination for Cause and specifying the reasons therefor.
The Executive shall have the right to appear and defend Executive at any meeting
of the Board at which such a resolution is considered.

 

(b)For Cause. In the event of a termination by Company for Cause, the Executive
shall be entitled to receive only the compensation that is earned and accrued as
of the date of termination but no other monies or benefits except that: (A) in
the case of Executive’s Disability, if no Disability Plan or Disability
Insurance Policy is in place, Executive shall receive fifty per cent (50%) of
her base pay for a period not to exceed twenty four (24) weeks; and (B)
Executive shall be entitled to receive any extended benefits provided to all
employees of CapStar, or required by law, such as COBRA health insurance
coverage, etc.

 

(c)Without Cause. In the event that: (A) CapStar terminates Executive’s
employment hereunder without cause; or (B) CapStar engages in conduct that
constitutes Good Reason, then Executive shall be entitled to resign from her
employment with CapStar, and continue to receive her Base Salary, payable as
before such termination, through May 31, 2019; subject to Section 13 hereof, to
continue to receive such health care insurance as may then be provided to
Executive pursuant to its Employee benefit plans until such time as Executive is
eligible for Medicare, or some similar health care coverage provided by state or
federal governments; and shall receive all benefits and reimbursements accrued
and payable to Executive at the time of termination of her employment hereunder,
including any stock or payments to which Executive is entitled under and subject
to the terms of all incentive plans in which Executive participates (including
and subject to the terms of each and any individual grant or award agreement),
including stock option plans, restricted stock plans, performance share plans,
and any other stock-based or cash-based incentive plans and the individual grant
or award agreements under such plans (collectively Executive’s “Severance Pay”).
Notwithstanding the foregoing, if CapStar offers and Executive voluntarily
accepts terms of employment that would otherwise constitute Good Reason, then
Executive shall be deemed to have waived her right to resign and receive
Severance Pay. Upon termination of Executive’s employment hereunder for any
reason (other than by Company for Cause), whether voluntarily by Executive or by
termination by CapStar without Cause, Executive shall continue to be bound by
the terms of the confidentiality agreement contained in Section 8 hereof, the
covenant not to compete contained in Section 9 hereof, and the non-solicitation
provisions contained in Sections 10 and 11 hereof. In the event Executive’s
employment hereunder is terminated by CapStar for Cause, Executive shall not be
bound by the covenant not to compete in Section 9 hereof.

 

- 3 -

 

--------------------------------------------------------------------------------

 

 

(d)By Executive. Notwithstanding any of the foregoing provisions in this Amended
Agreement, Executive may terminate the employment of Executive hereunder without
notice at any time. In the event of a termination by Executive for any reason
other than Good Reason, including the death or Disability of Executive, the
Executive shall be entitled to receive only the compensation that is earned and
benefits and reimbursements accrued as of the date of termination but no other
monies or benefits other than continuing benefits under any retirement plan,
disability insurance policy, or life insurance policy payable by virtue of the
retirement, death or disability of Executive having occurred prior to such
termination of employment. Upon termination of Executive’s employment hereunder
for whatever reason, Executive shall continue to be bound by the terms of the
confidentiality agreement contained in Section 8 hereof, the covenant not to
compete contained in Section 9 hereof, and the non-solicitation provisions
contained in Sections 10 and 11 hereof.

 

6.Change in Control. Capitalized terms used in this Section 6 or in Section 7
but not otherwise defined in this Section 6 or in Section 7 shall have the
meanings ascribed to them in Section 12.

 

(a)Entitlement to Benefits upon Termination. Subject to Section 13 hereof, if
during the Protection Period a Qualifying Termination of Executive’s employment
occurs, CapStar shall pay to Executive the Change in Control benefits described
in this Section 6. Change in Control benefits shall not be payable if
Executive’s employment is terminated (i) for Cause, (ii) by Executive
voluntarily without Good Reason or (iii) by reason of Disability. In addition,
the Change in Control benefits shall not be payable if Executive’s employment is
terminated for any or no reason prior to or following the Protection Period.

 

(b)Change in Control Payment and Benefits. Executive shall be entitled to
receive a cash payment equal to two (2) times Executive’s Base Salary in effect
immediately prior to the date of termination (the “Change in Control Payment”),
which shall be paid in twenty-four (24) equal monthly payments commencing on the
first business day of the first month following the date of termination. Subject
to Section 13 hereof, if a Qualifying Termination of Executive’s employment
occurs during the Protection Period, CapStar shall maintain for the remaining
duration of the Protection Period Executive’s health insurance coverage under
any applicable Employee Benefit Plans, including any insurance policy held by
CapStar, and pay the employer’s portion of such coverage, with the intent of the
parties being that Executive shall continue to receive such health insurance
coverage for a period of twenty-four (24) months following a Change in Control.
Subject to Section 13 hereof, Executive shall have the right to continue COBRA
health insurance coverage at the end of the Protection Period.

 

7.Compliance with Section 409A.

 

(a) Executive shall not have any right to make any election regarding the time
or form of any payment due under this Agreement.

 

(b)A payment of any amount or benefit hereunder that is (i) subject to Code
Section 409A, and (ii) to be made because of a termination of employment shall
not be made

 

- 4 -

 

--------------------------------------------------------------------------------

 

unless such termination is also a “separation from service” within the meaning
of Code Section 409A and the regulations promulgated thereunder and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment,” “resignation” or like terms shall mean “separation
from service” within the meaning of Code Section 409A. Notwithstanding any
provision of this Agreement to the contrary, if at the time of Executive’s
“separation from service” Executive is a “specified employee” (within the
meaning of Code Section 409A), then to the extent that any amount to which
Executive is entitled in connection with her separation from service is subject
to Code Section 409A, payments of such amounts to which Executive would
otherwise be entitled during the six month period following the separation from
service will be accumulated and paid in a lump sum on the earlier of (i) the
first day of the seventh month after the date of the separation from service, or
(ii) the date of Executive’s death. This paragraph shall apply only to the
extent required to avoid Executive’s incurrence of any additional tax or
interest under section 409A or any regulations or Treasury guidance promulgated
thereunder.

 

(c)Notwithstanding any provision of this Agreement or any other arrangement to
the contrary, to the extent that any payment to Executive under the terms of
this Agreement or any other arrangement would constitute an impermissible
acceleration or deferral of payments under Code Section 409A of the or any
regulations or Treasury guidance promulgated thereunder, or under the terms of
any applicable plan, program, arrangement or policy of CapStar, such payments
shall be made no earlier or later than at such times allowed under Code Section
409A or the terms of such plan, program, arrangement or policy.

 

(d)Any payments provided in this Agreement or any other arrangement subject to
Code Section 409A as an installment of payments or benefits, is intended to
constitute a separately identified “payment” for purposes of Treas. Reg. §
1.409A-2(b)(2)(i).

 

8.Confidentiality. Executive shall not, at any time or in any manner, during or
after the Term, either directly or indirectly, divulge, disclose or communicate
to any person, firm or corporation in any manner, whatsoever, any material
information concerning any matters affecting or relating to the business of
CapStar, except in the course of performing her duties while employed by
CapStar. This includes, without limitation, the name of its clients, customers
or suppliers, the terms and conditions of any contract to which CapStar is a
party or any other information concerning the business of CapStar, its manner or
operations or its plans for the future without regard to whether all of the
foregoing matters will be deemed confidential, material or important. Executive
further agrees that she shall continue to be bound by the provisions of this
paragraph following any termination of Executive’s employment pursuant to this
Amended Agreement.

 

9.Covenant Not to Compete. During the Term and for the period of twenty-four
(24) months thereafter, upon termination of Executive’s employment hereunder for
any reason (other than by CapStar for Cause), whether voluntarily by Executive
or by termination by CapStar without Cause, and whether before or after a Change
in Control, Executive agrees that Executive will not be employed by, consult
with, or directly or indirectly own, become interested in, or become involved in
any manner whatsoever in any business (including any bank or other financial
institution in organization) which is or will be similar to or competitive with
any aspect

 

- 5 -

 

--------------------------------------------------------------------------------

 

of the business of CapStar which operates a bank branch or other business
location in Davidson or Williamson Counties, Tennessee, or in any other county
in Tennessee or any other state in which CapStar operates a bank branch or other
business location, determined as of the date of termination of Executive’s
employment with CapStar. Executive agrees that should a court find the
geographical scope of this covenant unreasonably broad, such court should
nevertheless enforce this covenant to the extent that it deems reasonable.
Executive specifically acknowledges and agrees that the foregoing restriction on
competition with CapStar will not prevent Executive from obtaining gainful
employment following termination of employment with CapStar and is a reasonable
restriction upon Executive’s ability to compete with CapStar and to secure such
gainful employment. In the event Executive’s employment hereunder is terminated
by CapStar for Cause, Executive shall not be bound by the covenant not to
compete in this Section 9.

 

10.Non-Solicitation Covenant. Executive agrees that for a period of two (2)
years following the termination of her employment with CapStar, she will not
contact or solicit, directly or indirectly, any customer or account that was a
customer or account of CapStar within twelve (12) months prior to the
termination of Executive’s employment with CapStar. Executive further agrees
that for a period of two (2) years following the termination of her employment
with CapStar, she will not contact or solicit, directly or indirectly, any
employee or person who was an employee of CapStar within twelve (12) months
prior to the termination of Executive’s employment with CapStar. The parties
agree that these covenants are intended to prohibit Executive from engaging in
such proscribed activities as an owner, partner, director, officer, executive,
consultant, stockholder, agent, salesperson, or in any other capacity for any
person, partnership, firm, corporation or other entity (including any financial
institution in organization) unless she receives the express written consent of
the Board. Executive specifically acknowledges and agrees that the foregoing
restriction on competition with CapStar will not prevent Executive from
obtaining gainful employment following termination of her employment with
CapStar and is a reasonable restriction upon Executive’s ability to compete with
CapStar and to secure such gainful employment.

 

11.No Enticement of Officers. Executive shall not, directly or indirectly,
entice or induce, or attempt to entice or induce any Officer of CapStar to leave
such employment during the term of this Agreement or within two (2) years
thereafter.

 

12.Certain Definitions. Whenever used in this Agreement and not otherwise
defined herein, the following terms shall have the meanings set forth below:

 

(a)“Change in Control” means a transaction or circumstance in which any of the
following have occurred, provided that the board of directors of CapStar (the
“Company Board”) shall have determined that any such transaction or circumstance
has resulted in a Change in Control, as defined in this paragraph, which
determination shall be made in a manner consistent with Treas. Reg. § 1.
409A-3(i)(5):

 

 

(i)

the date that any person, or persons acting as a group, as described in Treas.
Reg. § 1.409A-3(i)(5) (a “Person”), other than a trustee or other fiduciary
holding securities under an employee benefit plan of CapStar or a corporation
controlling CapStar or owned directly

 

- 6 -

 

--------------------------------------------------------------------------------

 

 

or indirectly by the shareholders of CapStar in substantially the same
proportions as their ownership of stock of CapStar, becomes the beneficial owner
(as defined in Rule 13d-3 under the Securities and Exchange Act of 1934, as
amended), directly or indirectly, of securities of the CapStar representing more
than 40% of the total voting power represented by CapStar’s then outstanding
voting securities (as defined below);

 

 

(ii)

the merger, acquisition or consolidation of CapStar with any corporation
pursuant to which the other corporation immediately after such merger,
acquisition or consolidation owns more than 50% of the voting securities
(defined as any securities which vote generally in the election of its
directors) of CapStar outstanding immediately prior thereto or more than 50% of
CapStar’s total fair market value immediately prior thereto; or

 

 

(iii)

the date that a majority of the members of the Company Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company Board before the date of the
appointment or election.

 

(b)“Code” means the Internal Revenue Code of 1986, as the same may be from time
to time amended.

 

(c)“Good Reason” means any of the following:

 

 

(i)

Executive’s then current base salary is reduced;

 

 

(ii)

Executive’s work or reporting responsibilities are materially diminished, or

 

 

(iii)

Executive is relocated to a work location more than thirty (30) miles from the
Executive’s then current work location.

 

(d)“Protection Period” means the period commencing on the date that a Change in
Control occurs, and ending on the last day of the twelfth (12th) calendar month
following the calendar month during which such Change in Control occurred.
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs, and if the date of termination with respect to Executive’s
employment by CapStar occurs prior to the date on which the Change in Control
occurs, unless it is reasonably demonstrated by CapStar that such termination of
employment (i) was not at the request of a third party who has taken steps
reasonably calculated to effect the Change in Control and (ii) did not otherwise
arise in connection with or in anticipation of the Change in Control, then for
all purposes of this Agreement the “Protection Period” shall be deemed to have
commenced on the date immediately preceding the date of termination of
Executive.

 

- 7 -

 

--------------------------------------------------------------------------------

 

 

(e)“Qualifying Termination” means:

 

(i)an involuntary termination of Executive’s employment by CapStar (or any
successor to CapStar after the Change in Control) for reasons other than Cause
(and other than on account of Executive’s Disability); or

 

(ii)a voluntary termination of employment by Executive for Good Reason.

 

13.COBRA Health Insurance Coverage. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall be interpreted to
require CapStar to extend COBRA health insurance coverage benefits to Executive
in violation of applicable law. In the event that, following termination of
Executive’s employment with CapStar, Executive shall be entitled to receive
extended insurance benefits pursuant to the terms of this Agreement, Executive
shall be required to elect COBRA health insurance coverage and, thereafter,
CapStar shall provide such coverage to Executive through a COBRA subsidy;
provided, however, that at such time as CapStar is no longer permitted to extend
COBRA health insurance coverage benefits to Executive under applicable law,
CapStar shall provide a cash payment to Executive in lieu of such subsidy (with
each cash payment being equal to the amount of the last COBRA subsidy provided
to Executive prior to Executive’s termination pursuant to the terms hereof), and
Executive shall elect and obtain her own health insurance coverage.

 

14.Remedies. Executive acknowledges and agrees that the breach or threatened
breach of any of the provisions of Sections 8, 9, 10 or 11 of this Agreement
will cause irreparable harm to CapStar which cannot be adequately compensated by
the payment of damages. Accordingly, Executive covenants and agrees that
CapStar, in addition to any other rights or remedies which CapStar may have,
will be entitled to such equitable and injunctive relief as may be available
from any court of competent jurisdiction to restrain Executive from breaching or
threatening to breach any of the provisions of this Amended Agreement, without
the requirement that CapStar post bond or other surety. Such right to obtain
injunctive relief may be exercised at the option of CapStar in addition to,
concurrently with, prior to, after, or in lieu of the exercise of any other
rights or remedies which CapStar may have as a result of any such breach or
threatened breach.

 

15.Entire Agreement. CapStar and Executive agree that this Amended Agreement
contains the complete agreement concerning the employment arrangement, written
or oral, between them and that this Amended Agreement supersedes all prior
negotiations, practices and/or agreements. Neither party has made any
representations that are not contained herein on which either party has relied
in entering into this Amended Agreement.

 

16.Assignment. It is agreed that CapStar shall have the right to assign this
Amended Agreement to any purchaser of the business of or substantially all of
the assets of CapStar. This is a personal services contract, and may not be
assigned by Executive.

 

 

- 8 -

 

--------------------------------------------------------------------------------

 

17.Modification. This Amended Agreement shall not be modified or amended except
by a writing duly executed by both parties. No waiver of any provision of this
Amended Agreement shall be effective unless the waiver is in writing and duly
executed by both parties.

 

18.Waiver of Breach. The waiver by a party of the breach of any provision of
this Amended Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach of the same of any other provision hereof by
that party.

 

19.Severability. The provisions of this Amended Agreement shall be severable,
and the invalidity of any provisions or portion thereof shall not affect the
validity of the other provisions.

 

20.Choice of Law. This Amended Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.

 

21.Notice. Any notice required or authorized hereunder shall be deemed delivered
when delivered to Executive or to an executive officer of CapStar, or when
deposited, postage prepaid, in the United States mail certified, with return
receipt requested, addressed to the parties as follows:

 

Executive:Claire W. Tucker

801 Kathridge Ct.

Brentwood, TN 37027

 

with a copy (which copy shall not constitute notice) to:

 

Michael D. Sontag

Bass, Berry & Sims

150 Third Avenue South, Suite 2800

Nashville, TN 37201

 

Robert Horton

Bass, Berry & Sims

150 Third Avenue South, Suite 2800

Nashville, TN 37201

 

CapStar:CapStar Financial Holdings, Inc.

201 4th Ave. North, Suite 950

Nashville, TN 37219

Attn: Secretary

 

with a copy (which copy shall not constitute notice) to:

 

Waller Lansden Dortch & Davis, LLP

Attn: Chase Cole

511 Union Street, Suite 2700

 

- 9 -

 

--------------------------------------------------------------------------------

 

Nashville, TN 37219

 

22.Survival. The provisions of Sections 8, 9, 10, 11, 14 and 18 of this Amended
Agreement shall survive any termination of this Amended Agreement.

 

23. Withholding. CapStar shall be entitled to withhold from amounts payable to
Executive hereunder such amounts as may be required by applicable law.

 

[Execution Page follows]




 

- 10 -

 

--------------------------------------------------------------------------------

 

EXECUTION PAGE

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and date first written above.

 

 

CAPSTAR:EXECUTIVE:

CapStar Bank and CapStar Financial Holdings, Inc.

 

/s/ Denny Bottorff

 

/s/ Claire Tucker

Denny Bottorff, Chairman of the Board

 

Claire Tucker

 

 

 

 

 

- 11 -

 